             Case 1:19-cr-00128-SPW Document 49 Filed 05/27/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



  UNITED STATES OF AMERICA,
                                                  CR 19-128-BLG-SPW
                         Plaintiff,

  vs.                                              ORDER


 ROBERT EARNEST FRAZIER,II,

                         Defendant.

        Upon the Court's Own Motion,

        IT IS HEREBY ORDERED that sentencing currently scheduled for

Wednesday, June 23, 2021 at 1:30 p.m., is VACATED and RESET to commence

on Thursday,July 15,2021 at 10:30 a.m. in the James F. Battin U.S. Courthouse,

Billings, Montana.

        IT IS FURTHER ORDERED that,

        1.      Sentencing memoranda and supporting documents addressing all

relevant sentencing issues shall be filed on or before July 1,2021. Absent good

cause shown, sentencing memoranda and supporting documents filed after July 1,

2021 will not be considered in addressing sentencing issues. Failure to timely file
Case 1:19-cr-00128-SPW Document 49 Filed 05/27/21 Page 2 of 2
